Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 17, 2014

                                       No. 04-14-00091-CV

                                     Melissa HERNANDEZ,
                                            Appellant

                                                 v.

  CHRISTUS SPOHN HEALTH SYSTEM CORP., d/b/a Christus Spohn Hospital Kleberg,
                             Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                                Trial Court No. 13-0352114-CV
                        Honorable Richard C. Terrell, Judge Presiding

                                          ORDER
       The trial court clerk filed a notification of late record stating that the appellant had failed
to pay or make arrangements to pay the clerk’s fee. On May 13, 2014, we ordered the appellant
to provide written proof that the clerk’s fee had been paid or that arrangements had been made to
pay the clerk’s fee. On May 23, 2014, the appellant’s counsel filed a letter explaining that some
confusion had arisen regarding the proper amount of the clerk’s fee and that he expected the
confusion to be resolved in the next two weeks. The clerk’s record was filed on June 13, 2014.
The reporter’s record is due no later than July 23, 2014.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court